Exhibit 10.1

364-DAY BRIDGE LOAN AGREEMENT

Dated as of December 19, 2008

Among

ALTRIA GROUP, INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

JPMORGAN CHASE BANK, N.A.

and

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Administrative Agents

and

CITICORP NORTH AMERICA, INC.

and

BARCLAYS CAPITAL

and

DEUTSCHE BANK SECURITIES INC.

and

SANTANDER INVESTMENT SECURITIES INC.

and

HSBC SECURITIES (USA) INC.

and

SCOTIA CAPITAL

as Syndication Agents

and

CITIGROUP GLOBAL MARKETS INC.

and

BARCLAYS CAPITAL

and

DEUTSCHE BANK SECURITIES INC.

and

SANTANDER INVESTMENT SECURITIES INC.

and

HSBC SECURITIES (USA) INC.

and

SCOTIA CAPITAL

as Co-Arrangers

* * * * * * * * * *

J.P. MORGAN SECURITIES INC.

and

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01.

   Certain Defined Terms    1

Section 1.02.

   Computation of Time Periods    12

Section 1.03.

   Accounting Terms    12

ARTICLE II

   AMOUNTS AND TERMS OF THE ADVANCES    12

Section 2.01.

   The Obligation to Make Advances    12

Section 2.02.

   Making the Advances    12

Section 2.03.

   Repayment of Advances    14

Section 2.04.

   Interest on Advances    14

Section 2.05.

   Additional Interest on LIBO Rate Advances    14

Section 2.06.

   Conversion of Advances    15

Section 2.07.

   LIBO Rate Determination    15

Section 2.08.

   Duration Fee    16

Section 2.09.

   Termination or Reduction of the Commitments    17

Section 2.10.

   Prepayments    17

Section 2.11.

   Increased Costs    18

Section 2.12.

   Illegality    19

Section 2.13.

   Payments and Computations    19

Section 2.14.

   Taxes    20

Section 2.15.

   Sharing of Payments, Etc.    22

Section 2.16.

   Evidence of Debt    22

Section 2.17.

   Use of Proceeds    23

ARTICLE III

   CONDITIONS TO EFFECTIVENESS AND LENDING    23

Section 3.01.

   Conditions Precedent to Effectiveness    23

Section 3.02.

   Conditions Precedent to Borrowing    25

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES    26

Section 4.01.

   Representations and Warranties of Altria    26

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

ARTICLE V

   COVENANTS OF ALTRIA    27

Section 5.01.

   Affirmative Covenants    27

Section 5.02.

   Negative Covenants    28

ARTICLE VI

   EVENTS OF DEFAULT    30

Section 6.01.

   Events of Default    30

Section 6.02.

   Lenders’ Rights upon Event of Default    31

ARTICLE VII

   THE ADMINISTRATIVE AGENTS    32

Section 7.01.

   Authorization and Action    32

Section 7.02.

   Administrative Agents’ Reliance, Etc.    32

Section 7.03.

   JPMCB, Goldman Sachs and Affiliates    33

Section 7.04.

   Lender Credit Decision    33

Section 7.05.

   Indemnification    33

Section 7.06.

   Successor Administrative Agents    34

Section 7.07.

   Syndication Agents and Co-Arrangers    34

ARTICLE VIII

   MISCELLANEOUS    34

Section 8.01.

   Amendments, Etc.    34

Section 8.02.

   Notices, Etc.    35

Section 8.03.

   No Waiver; Remedies    36

Section 8.04.

   Costs and Expenses    36

Section 8.05.

   Right of Set-Off    37

Section 8.06.

   Binding Effect    37

Section 8.07.

   Assignments and Participations    38

Section 8.08.

   Governing Law    40

Section 8.09.

   Execution in Counterparts    40

Section 8.10.

   Jurisdiction, Etc.    41

Section 8.11.

   Confidentiality    41

Section 8.12.

   Integration    41

Section 8.13.

   USA Patriot Act Notice    42

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 8.14.

   No Fiduciary Duty    42

 

SCHEDULE

    

Schedule I

  -    List of Applicable Lending Offices

EXHIBITS

    

Exhibit A

  -    Form of Note

Exhibit B

  -    Form of Notice of Borrowing

Exhibit C

  -    Form of Assignment and Acceptance

Exhibit D-1

  -    Form of Opinion of Counsel for Altria

Exhibit D-2

  -    Form of Opinion of Counsel for Altria

Exhibit D-3

  -    Form of Opinion of Counsel for Guarantor

Exhibit E

  -    Form of Confidentiality Agreement

Exhibit G

  -    Form of Guarantee Agreement

 

iii



--------------------------------------------------------------------------------

364-DAY BRIDGE LOAN AGREEMENT

Dated as of December 19, 2008

ALTRIA GROUP, INC., a Virginia corporation (“Altria”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and JPMORGAN CHASE BANK, N.A. (“JPMCB”) and GOLDMAN
SACHS CREDIT PARTNERS L.P. (“Goldman Sachs”), as administrative agents (each, in
such capacity, an “Administrative Agent”), CITICORP NORTH AMERICA, INC.,
BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., SANTANDER INVESTMENT
SECURITIES INC., HSBC SECURITIES (USA) INC. and THE BANK OF NOVA SCOTIA, as
syndication agents (each, in such capacity, a “Syndication Agent”) and CITIGROUP
GLOBAL MARKETS INC., BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., SANTANDER
INVESTMENT SECURITIES INC., HSBC SECURITIES (USA) INC. and THE BANK OF NOVA
SCOTIA, as co-arrangers (each, in such capacity, a “Co-Arranger”) for the
Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” means the acquisition by Altria of all of the outstanding capital
stock of Target pursuant to the Merger Agreement.

“Acquisition Closing Date” means the date on which the Acquisition is
consummated.

“Advance” means an advance by a Lender to Altria as part of a Borrowing and
refers to a Base Rate Advance or a LIBO Rate Advance (each of which shall be a
“Type” of Advance).

“Agents” means each Administrative Agent, each Syndication Agent and each
Co-Arranger.

“Applicable Duration Fee Rate” means for the relevant date a percentage equal to
the percentage set forth below:

 

DATE

   FEE RATE  

(a) 90 days after Acquisition Closing Date

   0.7500 %

(b) 90 days after payment under (a) above

   1.0000 %



--------------------------------------------------------------------------------

(c) Later of 180 days after payment under (a) above and December 1, 2009

   3.0000 %

“Applicable Interest Rate Margin” means for any Advance for the period specified
below during which such Advance remains outstanding a percentage per annum equal
to the percentage set forth below determined by reference to the lower of
(i) the rating of Altria’s long-term senior unsecured debt from Standard &
Poor’s and (ii) the rating of Altria’s long-term senior unsecured debt from
Moody’s, in each case in effect from time to time during such period:

 

Rating

   Applicable Interest
Rate Margin – LIBO Rate Advances     Applicable Interest
Rate Margin – Base Rate
Advances        Number of Days After Acquisition Closing Date    
Number of Days After Acquisition Closing Date        (1-90 days)     (91-180
days)     (181-270
days)     (271-364
days)     (1-90 days)     (91-180
days)     (181-270
days)     (271-364
days)  

A-/A3 or higher

   1.7500 %   2.0000 %   2.2500 %   2.5000 %   0.7500 %   1.0000 %   1.2500 %  
1.5000 %

Lower than A-/A3 and BBB/Baa2 or higher (but, if BBB/Baa2, not on negative
watch)

   2.2500 %   2.5000 %   2.7500 %   3.0000 %   1.2500 %   1.5000 %   1.7500 %  
2.0000 %

BBB-/Baa3 or lower, or BBB/Baa2 and on negative watch

   2.7500 %   3.0000 %   3.2500 %   3.5000 %   1.7500 %   2.0000 %   2.2500 %  
2.5000 %

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office or Eurodollar Lending Office.

“Asset Sale” means the sale, transfer, license, lease or other disposition of
any property by any Person, including any sale and leaseback transaction and any
sale of capital stock (other than any issuance by such Person of its own capital
stock, but including an issuance of capital stock by a Subsidiary of such
Person), but excluding:

(a) the sale, transfer, license, lease or other disposition (collectively,
“Transfers”) of inventory, plants, equipment and other property (including cash
and cash equivalents) in the ordinary course of business or specifically
disclosed prior to the Effective Date in Altria’s or any of its Subsidiaries’
publicly-available filings with the Securities and Exchange Commission, and

 

2



--------------------------------------------------------------------------------

(b) any Transfer that results in Net Cash Proceeds of less than $100,000,000 per
Transfer or related or series of Transfers and that, together with all other
Transfers during the same fiscal year excluded under this clause (b) results in
Net Cash Proceeds of not greater than $250,000,000.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by JPMCB, as Administrative Agent,
in substantially the form of Exhibit C hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(i) the rate of interest announced publicly by JPMCB in New York, New York, from
time to time, as JPMCB’s prime rate; and

(ii) 1/2 of one percent per annum above the Federal Funds Effective Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(i).

“Base Rate Interest” has the meaning specified in Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Capital Markets Financing Transaction” means the sale for cash or cash
equivalents, in a public offering registered under the Securities Act of 1933,
as amended, or an offering exempt from registration pursuant to Section 4(2),
Rule 144A or Regulation S thereunder, of capital stock issued by Altria or
notes, debentures or other debt securities issued by or guaranteed by Altria
having a maturity in excess of one year, offered in the domestic or foreign
capital markets.

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto or (ii) if such Lender has entered into
an Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by JPMCB, as Administrative Agent, pursuant to
Section 8.07(d), in each case as such amount may be reduced pursuant to
Section 2.09(b).

 

3



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any accounting period, the consolidated net
earnings (or loss) of Altria and its Subsidiaries plus, without duplication and
to the extent included as a separate item on Altria’s consolidated statements of
earnings or consolidated statements of cash flows in the case of clauses
(a) through (e) for such period, the sum of (a) provision for income taxes,
(b) interest and other debt expense, net, (c) depreciation expense,
(d) amortization of intangibles, (e) any extraordinary, unusual or non-recurring
expenses or losses or any similar expense or loss subtracted from “Gross profit”
in the calculation of “Operating income” and (f) the portion of loss included on
Altria’s consolidated statements of earnings of any Person (other than a
Subsidiary of Altria) in which Altria or any of its Subsidiaries has an
ownership interest and any cash that is actually received by Altria or such
Subsidiary from such Person in the form of dividends or similar distributions,
and minus, without duplication, the sum of (x) to the extent included as a
separate item on Altria’s consolidated statements of earnings for such period,
any extraordinary, unusual or non-recurring income or gains or any similar
income or gain added to “Gross profit” in the calculation of “Operating income,”
and (y) the portion of income included on Altria’s consolidated statements of
earnings of any Person (other than a Subsidiary of Altria) in which Altria or
any of its Subsidiaries has an ownership interest, except to the extent that any
cash is actually received by Altria or such Subsidiary from such Person in the
form of dividends or similar distributions, all as determined on a consolidated
basis in accordance with accounting principles generally accepted in the United
States for such period, except that if there has been a material change in an
accounting principle as compared to that applied in the preparation of the
financial statements of Altria and its Subsidiaries as at and for the year ended
December 31, 2007, then such new accounting principle shall not be used in the
determination of Consolidated EBITDA. A material change in an accounting
principle is one that, in the year of its adoption, changes Consolidated EBITDA
for any quarter in such year by more than 10%.

“Consolidated Interest Expense” means, for any accounting period, total interest
expense of Altria and its Subsidiaries with respect to all outstanding Debt of
Altria and its Subsidiaries during such period, all as determined on a
consolidated basis for such period and in accordance with accounting principles
generally accepted in the United States for such period, except that if there
has been a material change in an accounting principle as compared to that
applied in the preparation of the financial statements of Altria and its
Subsidiaries as at and for the year ended December 31, 2007, then such new
accounting principle shall not be used in the determination of Consolidated
Interest Expense. A material change in an accounting principle is one that, in
the year of its adoption, changes Consolidated Interest Expense for any quarter
in such year by more than 10%.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Altria and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of Altria and its Subsidiaries as at and
for the year ended December 31, 2007, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A

 

4



--------------------------------------------------------------------------------

material change in an accounting principle is one that, in the year of its
adoption, changes Consolidated Tangible Assets at any quarter in such year by
more than 10%.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06, 2.07 or
2.12.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, (c) obligations as an account
party or applicant under letters of credit (other than trade letters of credit
incurred in the ordinary course of business) to the extent such letters of
credit are drawn and not reimbursed within five Business Days of such drawing,
(d) the aggregate principal (or equivalent) amount of financing raised through
outstanding securitization financings of accounts receivable, and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss (including by way of (i) granting a
security interest or other Lien on property or (ii) having a reimbursement
obligation under or in respect of a letter of credit or similar arrangement (to
the extent such letter of credit is not collateralized by assets (other than
Operating Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to Altria or
any of its Subsidiaries, (B) intercompany debt of Altria or any of its
Subsidiaries, (C) any appeal bond or other arrangement to secure a stay of
execution on a judgment or order, provided that any such appeal bond or other
arrangement issued by a third party in connection with such arrangement shall
constitute Debt to the extent Altria or any of its Subsidiaries has a
reimbursement obligation to such third party that is not collateralized by
assets (other than Operating Assets) having a fair value equal to the amount of
such reimbursement obligation, (D) unpaid judgments, or (E) defeased
indebtedness.

“Debt Facility” shall mean any debt facility with a term exceeding 364 days
entered into by Altria after the Effective Date in the commercial bank market,
other than (a) the issuance of commercial paper or other short-term debt
programs, (b) any domestic or foreign working capital facility and (c) any
credit agreement replacing Altria’s 5-Year Revolving Credit Agreement dated as
of April 15, 2005 in an aggregate amount not exceeding $3,500,000,000.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

5



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Altria and JPMCB, as Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$10,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD or the
Cayman Islands; (iii) the central bank of any country which is a member of the
OECD; (iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $6,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $10,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Altria, which approval shall be notified
to JPMCB, as Administrative Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of Altria’s controlled group, or under common control with Altria, within
the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of Altria or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by Altria or any of its ERISA Affiliates from a Multiple Employer
Plan during a plan year for which it was a substantial

 

6



--------------------------------------------------------------------------------

employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions set
forth in Section 302(f)(1)(A) and (B) of ERISA to the creation of a lien upon
property or rights to property of Altria or any of its ERISA Affiliates for
failure to make a required payment to a Plan are satisfied; (g) the adoption of
an amendment to a Plan requiring the provision of security to such Plan,
pursuant to Section 307 of ERISA; or (h) the termination of a Plan by the PBGC
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Altria and JPMCB, as Administrative Agent.

“Eurodollar Rate Reserve Percentage” for any Interest Period, for all LIBO Rate
Advances comprising part of the same Borrowing, means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
LIBO Rate Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by JPMCB, as Administrative Agent, from three Federal funds brokers of
recognized standing selected by it.

“Guarantee” means the guarantee agreement dated as of the Effective Date issued
by the Guarantor in favor of the Lenders, substantially in the form of Exhibit G
hereto.

 

7



--------------------------------------------------------------------------------

“Guarantor” means Philip Morris USA Inc., a Virginia corporation.

“Home Jurisdiction Withholding Taxes” means withholding for United States income
taxes, United States back-up withholding taxes and United States withholding
taxes.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of Conversion of any Base Rate Advance into such LIBO Rate Advance or the
last day of the preceding Interest Period applicable to such Advance and ending
on the last day of the period selected by Altria pursuant to the provisions
below. The duration of each such Interest Period shall be one, two, three or six
months, as Altria may select upon notice received by JPMCB, as Administrative
Agent, not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period; provided, however, that:

(a) Altria may not select any Interest Period that ends after the Termination
Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“JPMCB’s Administrative Agent Account” means (a) the account of JPMCB, as
Administrative Agent, maintained by JPMCB, as Administrative Agent, at JPMorgan
Chase Bank, N.A., Loan and Agency, 1111 Fannin Street, Account
No. 9008113381H0301, Reference: Altria, Attention: Maria Escobar, or (b) such
other account of JPMCB, as Administrative Agent, as is designated in writing
from time to time by JPMCB, as Administrative Agent, to Altria and the Lenders
for such purpose.

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

“LIBO Rate” means an interest rate per annum equal to either:

 

8



--------------------------------------------------------------------------------

(a) the offered rate per annum at which deposits in Dollars appear on Reuters
Page LIBOR01 (or any successor page) as of 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period, or

(b) if the LIBO Rate does not appear on Reuters Page LIBOR01 (or any successor
page), then the LIBO Rate will be determined by taking the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rates per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period for an
amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing outstanding during such Interest
Period and for a period equal to such Interest Period, as determined by JPMCB,
as Administrative Agent, subject, however, to the provisions of Section 2.07.

“LIBO Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(ii).

“LIBO Rate Interest” has the meaning specified in Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.02(a).

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by Altria, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, Canada or any political
subdivision thereof, any country which is a member of the European Union on the
date hereof (other than Greece, Portugal or Spain) or any political subdivision
thereof, or Switzerland, Norway or Australia or any of their respective
political subdivisions, and (c) which has at any time total assets (after
intercompany eliminations) exceeding $1,000,000,000.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Merger Agreement” means the Agreement and Plan of Merger among Altria, Armchair
Merger Sub, Inc. and Target dated as of September 7, 2008, as amended by
Amendment No. 1 dated as of October 2, 2008.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Altria or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Altria or
any ERISA

 

9



--------------------------------------------------------------------------------

Affiliate and at least one Person other than Altria and the ERISA Affiliates or
(b) was so maintained and in respect of which Altria or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale (i) all cash proceeds actually paid to or
actually received by Altria or one or more of its wholly-owned Subsidiaries (or
other Subsidiaries to the extent that Altria has the ability to compel the
distribution or transfer of such cash proceeds from such Subsidiary to Altria or
one of Altria’s wholly-owned Subsidiaries), in each case, from a Person other
than Altria or one of its Subsidiaries in respect of such Asset Sale (including
any cash proceeds received as income or other proceeds from any non-cash
proceeds of any Asset Sale as and when received),

less, without duplication and only to the extent not already deducted in
arriving at the amount referred to in clause (i) above, (ii) the sum of (A) the
amount, if any, of all taxes (other than income taxes) and all income taxes (as
estimated in good faith by a senior financial or senior accounting officer of
Altria giving effect to the overall tax position of Altria and its
Subsidiaries), and customary fees, brokerage fees, commissions, costs and other
expenses, that are incurred in connection with such Asset Sale and are payable
by Altria or one or more of its Subsidiaries,

(B) appropriate amounts that must be set aside as a reserve in accordance with
accounting principles generally accepted in the United States of America against
any liabilities reasonably estimated to be payable and associated with such
Asset Sale, and

(C) any payments to be made by Altria or one or more of its Subsidiaries as
agreed between Altria or such Subsidiaries, as applicable, and the purchaser of
any assets subject to an Asset Sale in connection therewith, and

(b) with respect to any Capital Markets Financing Transaction, all cash proceeds
received by Altria or one or more of its wholly-owned Subsidiaries (or other
Subsidiaries to the extent that Altria has the ability to compel the
distribution or transfer of such cash proceeds from such Subsidiary to Altria or
one of Altria’s wholly-owned Subsidiaries) from a Person other than Altria or
one of its Subsidiaries in respect of such Capital Markets Financing Transaction
(including cash proceeds as and when subsequently received at any time in
respect of such Capital Markets Financing Transaction from non-cash
consideration initially received or otherwise),

less underwriting discounts and commissions or placement fees, investment
banking fees, legal fees, consulting fees, accounting fees and other customary
fees and expenses directly incurred by Altria or one or more of its wholly-owned
Subsidiaries, as applicable, in connection therewith.

“Note” means a promissory note of Altria payable to the order of any Lender,
delivered pursuant to a request made under Section 2.16(a) in substantially the
form of

 

10



--------------------------------------------------------------------------------

Exhibit A hereto, evidencing the aggregate indebtedness of Altria to such Lender
resulting from the Advances made by Lender to Altria.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of Altria and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Patriot Act” has the meaning specified in Section 8.13.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Reference Banks” means JPMCB, Goldman Sachs, Citicorp North America, Inc.,
Barclays Bank PLC, Deutsche Bank Securities Inc., HSBC Securities (USA) Inc. and
Scotia Capital.

“Register” has the meaning specified in Section 8.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders owed at least 50.1% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 50.1% of the
Commitments.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Altria or
any ERISA Affiliate and no Person other than Altria and the ERISA Affiliates or
(b) was so maintained and in respect of which Altria or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or

 

11



--------------------------------------------------------------------------------

controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Target” means UST Inc., a Delaware corporation.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) 364 days from the Acquisition
Closing Date and (b) the date of termination in whole of the Commitments
pursuant to Section 2.09(b) or 6.02.

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America, except that if there has been a
material change in an accounting principle affecting the definition of an
accounting term as compared to that applied in the preparation of the financial
statements of Altria as of and for the year ended December 31, 2007, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Obligation to Make Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Advances in U.S. dollars
to Altria on the Acquisition Closing Date in an aggregate amount not to exceed
such Lender’s Commitment.

Section 2.02. Making the Advances. (a) Notice of Borrowing. To request a
Borrowing, Altria shall give notice not later than (x) 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Borrowing in
the case of a Borrowing consisting of LIBO Rate Advances, or (y) 9:00 A.M. (New
York City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, to JPMCB, as Administrative Agent, which shall
give to each Lender prompt notice thereof. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
by registered mail or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested:

(i) date of such Borrowing,

(ii) Type of Advances comprising such Borrowing,

(iii) aggregate amount of such Borrowing, and

 

12



--------------------------------------------------------------------------------

(iv) in the case of a Borrowing consisting of LIBO Rate Advances, the initial
Interest Period for each such Advance. Notwithstanding anything herein to the
contrary, Altria may not select LIBO Rate Advances for any Borrowing if the
obligation of the Lenders to make LIBO Rate Advances shall then be suspended
pursuant to Section 2.06(b) or 2.12.

(b) Funding Advances. Each Lender shall, before 11:00 A.M. (New York City time)
on the date of such Borrowing, make available for the account of its Applicable
Lending Office to JPMCB, as Administrative Agent, at JPMCB’s Administrative
Agent Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After receipt of such funds by JPMCB, as Administrative Agent, and
upon fulfillment of the applicable conditions set forth in Article III, JPMCB,
as Administrative Agent, will make such funds available to Altria no later than
12:00 P.M. (New York City time) on the date of such Borrowing at the address of
JPMCB, as Administrative Agent, referred to in Section 8.02 or at such other
location as agreed by Altria and JPMCB, as Administrative Agent.

(c) Irrevocable Notice. Each Notice of Borrowing shall be irrevocable and
binding on Altria. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of LIBO Rate Advances, Altria shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless JPMCB, as Administrative Agent, shall have
received notice from a Lender prior to 11:00 A.M. (New York City time) on the
day of any Borrowing that such Lender will not make available to JPMCB, as
Administrative Agent, such Lender’s ratable portion of such Borrowing, JPMCB, as
Administrative Agent, may assume that such Lender has made such portion
available to JPMCB, as Administrative Agent, on the date of such Borrowing in
accordance with Section 2.02(b) and JPMCB, as Administrative Agent, may, in
reliance upon such assumption, make available to Altria on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to JPMCB, as Administrative Agent, such
Lender and Altria severally agree to repay to JPMCB, as Administrative Agent,
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Altria until the
date such amount is repaid to JPMCB, as Administrative Agent, at:

(i) in the case of Altria, the higher of (A) the interest rate applicable at the
time to Advances comprising such Borrowing and (B) the cost of funds incurred by
JPMCB, as Administrative Agent, in respect of such amount, and

(ii) in the case of such Lender, the Federal Funds Effective Rate.

 

13



--------------------------------------------------------------------------------

If such Lender shall repay to JPMCB, as Administrative Agent, such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

Section 2.03. Repayment of Advances. Altria shall repay to JPMCB, as
Administrative Agent, for the ratable account of the Lenders on the Termination
Date the unpaid principal amount of the Advances then outstanding.

Section 2.04. Interest on Advances. (a) Scheduled Interest. Altria shall pay
interest on the unpaid principal amount of each Advance to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Interest Rate Margin (the sum
of (x) and (y), the “Base Rate Interest”), payable in arrears monthly on the
20th day of each month and on the date such Base Rate Advance shall be Converted
or paid in full; provided that on any day that Base Rate Advances are
outstanding, the Base Rate Interest payable on such Advances shall be no less
than the LIBO Rate Interest that would be payable on such day for a LIBO Rate
Advance with a one month interest period that would commence on such day;
provided, further, that for the purposes of this Section 2.04(a)(i) references
to “two Business Days before” appearing in the definition of LIBO Rate shall be
replaced with “the same day as”.

(ii) LIBO Rate Advances. During such periods as such Advance is a LIBO Rate
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of (x) the LIBO Rate for such Interest Period for such
Advance plus (y) the Applicable Interest Rate Margin (the sum of (x) and (y),
the “LIBO Rate Interest”), payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, Altria shall pay interest on the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
Section 2.04(a)(i) or Section 2.04(a)(ii), at a rate per annum equal at all
times to 1% per annum above the rate per annum required to be paid on such
Advance.

Section 2.05. Additional Interest on LIBO Rate Advances. Altria shall pay to
each Lender, so long as such Lender shall be required under regulations of the
Board to maintain

 

14



--------------------------------------------------------------------------------

reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each LIBO Rate Advance of such Lender to Altria, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the LIBO Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
LIBO Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to Altria through JPMCB, as
Administrative Agent.

Section 2.06. Conversion of Advances. (a) Conversion Upon Absence of Interest
Period. If Altria shall fail to select the duration of any Interest Period for
any LIBO Rate Advances in accordance with the provisions contained in the
definition of the term “Interest Period,” JPMCB, as Administrative Agent, will
forthwith so notify Altria and the Lenders, and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(b) Conversion Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), JPMCB, as
Administrative Agent, or the Required Lenders may elect that (i) each LIBO Rate
Advance be, on the last day of the then existing Interest Period therefor,
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.07(c) and
2.12, Altria may convert all Advances of one Type constituting the same
Borrowing into Advances of the other Type on any Business Day, upon notice given
to JPMCB, as Administrative Agent, not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion;
provided, however, that the Conversion of a LIBO Rate Advance into a Base Rate
Advance may be made on, and only on, the last day of an Interest Period for such
LIBO Rate Advance. Each such notice of a Conversion shall, within the
restrictions specified above, specify

(i) the date of such Conversion;

(ii) the Advances to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Advance.

Section 2.07. LIBO Rate Determination. (a) Methods to Determine LIBO Rate.
JPMCB, as Administrative Agent, shall determine the LIBO Rate by using the
methods described in the definition of the term “LIBO Rate,” and shall give
prompt notice to Altria and Lenders of each such LIBO Rate.

(b) Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to JPMCB, as Administrative Agent,
timely information for the purpose of

 

15



--------------------------------------------------------------------------------

determining the LIBO Rate in accordance with the method described in clause
(b) of the definition thereof. If any one or more of the Reference Banks shall
not furnish such timely information to JPMCB, as Administrative Agent, for the
purpose of determining a LIBO Rate, JPMCB, as Administrative Agent, shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. If fewer than two Reference Banks furnish timely
information to JPMCB, as Administrative Agent, for determining the LIBO Rate for
any LIBO Rate Advances then:

(i) JPMCB, as Administrative Agent, shall forthwith notify Altria and the
Lenders that the interest rate cannot be determined for such LIBO Rate Advance;

(ii) with respect to each LIBO Rate Advance, such Advance will, on the last day
of the then existing Interest Period therefor, be prepaid by Altria or be
automatically Converted into a Base Rate Advance; and

(iii) the obligation of the Lenders to make LIBO Rate Advances or to Convert
Base Rate Advances into LIBO Rate Advances shall be suspended until JPMCB, as
Administrative Agent, shall notify Altria and the Lenders that the circumstances
causing such suspension no longer exist.

JPMCB, as Administrative Agent, shall give prompt notice to Altria and the
Lenders of the applicable interest rate determined by JPMCB, as Administrative
Agent, for purposes of Section 2.04(a)(i) or 2.04(a)(ii), and the rate, if any,
furnished by each Reference Bank for the purpose of determining LIBO Rate
Interest under Section 2.04(a)(ii) or the applicable LIBO Rate.

(c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify JPMCB, as Administrative Agent, that (i) they are unable
to obtain matching deposits in the London interbank market at or about 11:00
A.M. (London time) on the second Business Day before the making of a Borrowing
in sufficient amounts to fund their respective LIBO Rate Advances as a part of
such Borrowing during the Interest Period therefor or (ii) the LIBO Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBO Rate
Advances for such Interest Period, JPMCB, as Administrative Agent, shall
forthwith so notify Altria and the Lenders, whereupon (A) Altria will, on the
last day of the then existing Interest Period therefor, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Base Rate Advances into, LIBO
Rate Advances shall be suspended until JPMCB, as Administrative Agent, shall
notify Altria and the Lenders that the circumstances causing such suspension no
longer exist. In the case of clause (ii) above, each Lender shall certify its
cost of funds for each Interest Period to JPMCB, as Administrative Agent, and
Altria as soon as practicable (but in any event not later than 10 Business Days
after the last day of such Interest Period).

Section 2.08. Duration Fee. Altria agrees to pay to JPMCB, as Administrative
Agent, for the ratable account of each Lender a duration fee at the Applicable
Duration Fee Rate on the amount of such Lender’s outstanding Advances on the
date that is (i) 90 days after the Acquisition Closing Date, (ii) 90 days after
payment under (i) above, and (iii) the later of 180

 

16



--------------------------------------------------------------------------------

days after payment under (i) above and December 1, 2009, which fee shall be
payable, in each case, on such date.

Section 2.09. Termination or Reduction of the Commitments. (a) Optional
Termination or Reduction of the Commitments. Altria shall have the right, upon
at least one Business Day’s notice to JPMCB, as Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $50,000,000.

(b) Mandatory Reduction of the Commitments. (i) In the event that there shall be
a Capital Markets Financing Transaction, Asset Sale or borrowing under a Debt
Facility, Commitments shall be reduced in an aggregate amount equal to 100% of
the Net Cash Proceeds, rounded to the nearest million (with $500,000 being
rounded upward), of such Capital Markets Financing Transaction or Asset Sale or
the aggregate amount of such Debt Facility borrowing, on the next succeeding
Business Day following receipt by Altria or one of its Subsidiaries of such Net
Cash Proceeds or Debt Facility borrowings.

(ii) The aggregate Commitments shall be automatically and permanently reduced to
zero immediately following the funding of the Borrowing on the Acquisition
Closing Date.

Section 2.10. Prepayments. (a) Optional Prepayment of Advances. Altria may, in
the case of any LIBO Rate Advance, upon at least three Business Days’ notice to
JPMCB, as Administrative Agent, or, in the case of any Base Rate Advance, upon
notice given to JPMCB, as Administrative Agent, not later than 9:00 A.M. (New
York City time) on the date of the proposed prepayment, in each case stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given Altria shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000 and (y) in the event of any such prepayment of
a LIBO Rate Advance, Altria shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(b).

(b) Mandatory Prepayment. (i) In the event that there shall be a Capital Markets
Financing Transaction, Asset Sale or borrowing under a Debt Facility, Altria
shall repay outstanding Advances in an aggregate amount equal to 100% of the Net
Cash Proceeds, rounded to the nearest million (with $500,000 being rounded
upward), of such Capital Markets Financing Transaction or Asset Sale or the
aggregate amount of such Debt Facility borrowing received by Altria or one of
its Subsidiaries, (x) in the case of LIBO Rate Advances, on the last day of the
current Interest Period for such Advances (but in any event, no more than 60
days after the receipt by Altria or one of its Subsidiaries of such Net Cash
Proceeds or Debt Facility borrowing) and (y) in the case of Base Rate Advances,
on the third Business Day following receipt by Altria or one of its Subsidiaries
of such Net Cash Proceeds or Debt Facility borrowing.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal

 

17



--------------------------------------------------------------------------------

amounts prepaid and, in the case of any prepayment of a LIBO Rate Advance on a
date other than the last day of an Interest Period or at its maturity, any
additional amounts which Altria shall be obligated to reimburse to the Lenders
in respect thereof pursuant to Section 8.04(b). Altria shall give prompt notice
to JPMCB, as Administrative Agent, of any prepayment required under this
Section 2.10(b) and JPMCB, as Administrative Agent, shall give prompt notice of
such prepayment to the Lenders. Prepayments under this Section 2.10(b) shall be
allocated first to Base Rate Advances, ratably; any excess amount shall then be
allocated to LIBO Rate Advances, in such manner as Altria shall determine.

Section 2.11. Increased Costs. (a) Costs from Change in Law or Authorities. If,
due to either (i) the introduction of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining LIBO
Rate Advances (excluding for purposes of this Section 2.11 any such increased
costs resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall
govern) and (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office or any political subdivision thereof), then Altria shall from
time to time, upon demand by such Lender (with a copy of such demand to JPMCB,
as Administrative Agent), pay to JPMCB, as Administrative Agent, for the account
of such Lender additional amounts sufficient to compensate such Lender for such
increased cost; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost, submitted to Altria and JPMCB, as
Administrative Agent, by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy or similar requirement (including, without limitation, a
request or requirement which affects the manner in which any Lender allocates
capital resources to its commitments, including its obligations hereunder) and
as a result thereof, in the sole opinion of such Lender, the rate of return on
such Lender’s capital as a consequence of its obligations hereunder is reduced
to a level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Altria shall
pay to such Lender such additional amount or amounts as shall compensate such
Lender for such reduction in rate of return; provided that, in the case of each
Lender, such additional amount or amounts shall not exceed 0.15 of 1% per annum
of such Lender’s Commitment. A certificate of such Lender as to any such
additional amount or amounts shall be conclusive and binding for all purposes,
absent

 

18



--------------------------------------------------------------------------------

manifest error. Except as provided below, in determining any such amount or
amounts each Lender may use any reasonable averaging and attribution methods.
Notwithstanding the foregoing, each Lender shall take all reasonable actions to
avoid the imposition of, or reduce the amounts of, such increased costs,
provided that such actions, in the reasonable judgment of such Lender, will not
be otherwise disadvantageous to such Lender, and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its Commitment hereunder and not upon the average or general capital
requirements imposed upon such Lender.

Section 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify JPMCB, as Administrative Agent, that the introduction
of or any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or to fund or maintain LIBO
Rate Advances, (a) each LIBO Rate Advance will automatically, upon such demand,
be Converted into a Base Rate Advance, and (b) the obligation of the Lenders to
make LIBO Rate Advances or to Convert Base Rate Advances into LIBO Rate Advances
shall be suspended, until JPMCB, as Administrative Agent, shall notify Altria
and the Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make LIBO Rate Advances or to continue
to fund or maintain LIBO Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.13. Payments and Computations. (a) Time and Distribution of Payments.
Altria shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 A.M. (New York City time) on the day when due to JPMCB, as
Administrative Agent, at JPMCB’s Administrative Agent Account in same day funds.
JPMCB, as Administrative Agent, will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest or fees ratably
(other than amounts payable pursuant to Section 2.11, 2.14 or 8.04(b)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an Assignment and Acceptance pursuant to Section 8.07, JPMCB,
as Administrative Agent, shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest based on
JPMCB’s prime rate shall be made by JPMCB, as Administrative Agent, on the basis
of a year of 365 or 366 days, as the case may be. All computations of interest
based on the LIBO Rate or the Federal Funds Effective Rate and of fees shall be
made by JPMCB, as Administrative Agent and all computations of interest pursuant
to Section 2.04 shall be made by a Lender, on the basis of a

 

19



--------------------------------------------------------------------------------

year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by JPMCB, as Administrative
Agent (or, in the case of Section 2.04 by a Lender), of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of LIBO Rate Advances to be made in the next following calendar month,
such payment shall be made on the immediately preceding Business Day.

(d) Presumption of Payment by Altria. Unless JPMCB, as Administrative Agent,
receives notice from Altria prior to the date on which any payment is due to the
Lenders hereunder that Altria will not make such payment in full, JPMCB, as
Administrative Agent, may assume that Altria has made such payment in full to
JPMCB, as Administrative Agent, on such date and JPMCB, as Administrative Agent,
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent Altria has not made such payment in full to JPMCB, as Administrative
Agent, each Lender shall repay to JPMCB, as Administrative Agent, forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to JPMCB, as Administrative Agent, at the
Federal Funds Effective Rate.

Section 2.14. Taxes. (a) Any and all payments by Altria hereunder shall be made,
in accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and JPMCB, as Administrative Agent, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or JPMCB, as Administrative Agent (as the case may be), is
organized or any political subdivision thereof, (ii) in the case of each Lender,
taxes imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and JPMCB, as
Administrative Agent, taxes imposed on its net income, franchise taxes imposed
on it, and any tax imposed by means of withholding to the extent such tax is
imposed solely as a result of a present or former connection (other than the
execution, delivery and performance of this Agreement or a Note) between the
Lender or JPMCB, as Administrative Agent, as the case may be, and the taxing
jurisdiction, and (iv) in the case of each Lender and JPMCB, as Administrative
Agent, taxes imposed by the United States by means of withholding tax if and to
the extent that such taxes shall be in effect and shall be applicable on the
date hereof to payments to be made to such Lender’s Applicable Lending Office or
to JPMCB, as Administrative Agent (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder being hereinafter referred to as “Taxes”). If Altria shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or JPMCB, as Administrative Agent, (i) the sum payable shall be
increased as may be necessary so that after

 

20



--------------------------------------------------------------------------------

making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or JPMCB, as Administrative
Agent (as the case may be), receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Altria shall make such
deductions and (iii) Altria shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b) In addition, Altria shall pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).

(c) Altria shall indemnify each Lender and JPMCB, as Administrative Agent, for
and hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.14) paid by such Lender or JPMCB, as Administrative
Agent (as the case may be), and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender or JPMCB, as Administrative Agent
(as the case may be), makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, Altria shall furnish
to JPMCB, as Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment. If Altria
determines that no Taxes are payable in respect thereof, Altria shall, at the
request of JPMCB, as Administrative Agent, furnish or cause the payor to
furnish, JPMCB, as Administrative Agent, and each Lender an opinion of counsel
reasonably acceptable to JPMCB, as Administrative Agent, stating that such
payment is exempt from Taxes.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of JPMCB, as Administrative Agent, and Altria with
any form or certificate that is required by any taxing authority (including, if
applicable, two original Internal Revenue Service Forms W-9, W-8BEN or W-8ECI,
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service), certifying that such Lender is exempt from or entitled to a
reduced rate of Home Jurisdiction Withholding Taxes on payments pursuant to this
Agreement. Thereafter, each such Lender shall provide additional forms or
certificates (i) to the extent a form or certificate previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
requested in writing by Altria or JPMCB, as Administrative Agent. Unless Altria
and JPMCB, as Administrative Agent, have received forms or other documents
satisfactory to them indicating that payments hereunder are not subject to Home
Jurisdiction Withholding Taxes or are subject to Home Jurisdiction Withholding
Taxes at a rate reduced by an applicable tax treaty, Altria or JPMCB, as
Administrative Agent, shall withhold taxes from such payments at the applicable
statutory rate in the case of payments to or for any Lender.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory

 

21



--------------------------------------------------------------------------------

restrictions) to select or change the jurisdiction of its Applicable Lending
Office if the making of such a selection or change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise economically
disadvantageous to such Lender.

(g) No additional amounts will be payable pursuant to this Section 2.14 with
respect to (i) any Home Jurisdiction Withholding Taxes that would not have been
payable had the Lender provided the relevant forms or other documents pursuant
to Section 2.14(e); or (ii) in the case of an Assignment and Acceptance by a
Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes that
exceed the amount of such Home Jurisdiction Withholding Taxes that are imposed
prior to such Assignment and Acceptance, unless such Assignment and Acceptance
resulted from the demand of Altria.

(h) If any Lender or JPMCB, as Administrative Agent, as the case may be, obtains
a refund of any Tax for which payment has been made pursuant to this
Section 2.14, which refund in the good faith judgment of such Lender or JPMCB,
as Administrative Agent, as the case may be (and without any obligation to
disclose its tax records), is allocable to such payment made under this
Section 2.14, the amount of such refund (together with any interest received
thereon and reduced by reasonable costs incurred in obtaining such refund)
promptly shall be paid to Altria to the extent payment has been made in full by
Altria pursuant to this Section 2.14.

Section 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 8.04(b)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Altria agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Altria in the amount of such participation.

Section 2.16. Evidence of Debt. (a) Lender Records; Notes. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of Altria to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. Altria shall, upon notice by any Lender to Altria (with a copy of such
notice to JPMCB, as Administrative Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, promptly

 

22



--------------------------------------------------------------------------------

execute and deliver to such Lender a Note payable to the order of such Lender in
a principal amount up to the Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by
JPMCB, as Administrative Agent, pursuant to Section 8.07(d) shall include a
control account, and a subsidiary account for each Lender, in which accounts
(taken together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from Altria to each Lender hereunder; and

(iv) the amount of any sum received by JPMCB, as Administrative Agent, from
Altria hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by JPMCB, as
Administrative Agent, in the Register pursuant to Section 2.16(b), and by each
Lender in its account or accounts pursuant to Section 2.16(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from Altria to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement,
absent manifest error; provided, however, that the failure of JPMCB, as
Administrative Agent, or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of Altria under this Agreement.

Section 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and Altria agrees that it shall use such proceeds) for financing of the
Acquisition and related transactions.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) Altria shall have notified each Lender and JPMCB, as Administrative Agent,
in writing as to the proposed Effective Date.

 

23



--------------------------------------------------------------------------------

(b) On the Effective Date, the following statements shall be true and JPMCB, as
Administrative Agent, shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Altria, dated the Effective
Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing that constitutes a Default or Event
of Default.

(c) JPMCB, as Administrative Agent, shall have received on or before the
Effective Date the following, each dated such day, in form and substance
satisfactory to JPMCB, as Administrative Agent:

(i) Certified copies of the resolutions of the Board of Directors of Altria
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii) A certificate of the Secretary or an Assistant Secretary of Altria
certifying the names and true signatures of the officers of Altria authorized to
sign this Agreement and the other documents to be delivered hereunder.

(iii) Favorable opinions of counsel (which may be in-house counsel) for Altria,
substantially in the form of Exhibits D-1 and D-2 hereto.

(iv) An executed Guarantee.

(v) Certified copies of the resolutions of the Board of Directors of the
Guarantor approving the Guarantee, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guarantee.

(vi) A certificate of the Secretary or an Assistant Secretary of the Guarantor
certifying the names and true signatures of the officers of the Guarantor
authorized to sign the Guarantee and the other documents to be delivered in
connection therewith.

(vii) Favorable opinion of counsel (which may be in-house counsel) for
Guarantor, substantially in the form of Exhibit D-3 hereto.

(d) This Agreement shall have been executed by Altria, JPMCB and Goldman Sachs,
as Administrative Agents, Citicorp North America, Inc., Barclays Bank PLC,
Deutsche Bank Securities Inc., Santander Investment Securities Inc., HSBC
Securities (USA) Inc. and The Bank of Nova Scotia, as Syndication Agents, and
Citigroup Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc.,
Santander Investment Securities Inc., HSBC Securities (USA) Inc. and The Bank of
Nova Scotia, as Co-Arrangers, and JPMCB, as Administrative Agent, shall have
been notified by each Initial Lender that such Initial Lender has executed this
Agreement.

 

24



--------------------------------------------------------------------------------

JPMCB, as Administrative Agent, shall notify Altria and the Initial Lenders of
the date which is the Effective Date upon satisfaction of all of the conditions
precedent set forth in this Section 3.01. For purposes of determining compliance
with the conditions specified in this Section 3.01, each Lender shall be deemed
to have consented to, approved or accepted or to be satisfied with each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to the Lenders unless an officer of JPMCB, as
Administrative Agent, responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that
Altria, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto.

Section 3.02. Conditions Precedent to Borrowing. The obligation of each Lender
to make an Advance is subject to the following conditions precedent:

(a) the Effective Date shall have occurred;

(b) the Acquisition shall have been consummated substantially simultaneously
with the making of the Advances comprising the Borrowing, on the terms set forth
in the Merger Agreement by the “End Date” referred to therein, without any
waivers of conditions, amendments, consents or changes that are material and
adverse to Altria or the Lenders (it being agreed that the extension of the “End
Date” referred to therein under the conditions and to the date contemplated
thereby will not constitute such a change) that have not been approved by the
Administrative Agents (such approval not to be unreasonably withheld or
delayed);

(c) there shall not have occurred any “Company Material Adverse Effect,” as
defined in the Merger Agreement (but only to the extent Altria would have the
right under the Merger Agreement not to consummate the Acquisition);

(d) Altria shall have paid, or made arrangements satisfactory to JPMCB, as
Administrative Agent, for the payment of, fees and expenses due and payable on
or prior to the Acquisition Closing Date;

(e) the Acquisition Closing Date shall not have occurred prior to January 2,
2009; and

(f) on the date of such Borrowing the following statements shall be true (and
the acceptance by Altria of the proceeds of such Borrowing shall be a
representation by Altria that):

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

(ii) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of Altria applied together
therewith) and after giving effect to the Acquisition, no event has occurred and
is continuing, or would result from such Borrowing, that constitutes a Default
or Event of Default.

 

25



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Altria. Altria represents and
warrants as follows:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of Virginia.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it, and the consummation of the Acquisition, are within its
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) its charter or by-laws or (ii) in any material
respect, any law, rule, regulation or order of any court or governmental agency
or any contractual restriction binding on or affecting it.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or the Notes to be
delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of Altria
enforceable against Altria in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e) As reported in Altria’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2008, the unaudited condensed consolidated balance sheets of
Altria and its Subsidiaries as of September 30, 2008 and the unaudited condensed
consolidated statements of earnings of Altria and its Subsidiaries for the
quarter then ended fairly present, in all material respects, the consolidated
financial position of Altria and its Subsidiaries as at such date and the
consolidated results of the operations of Altria and its Subsidiaries for the
quarter ended on such date, all in accordance with accounting principles
generally accepted in the United States. Except as disclosed in Altria’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2008, and in
any Current Report on Form 8-K filed subsequent to September 30, 2008 but prior
to the Effective Date, since September 30, 2008 there has been no material
adverse change in such position or operations.

(f) There is no pending or threatened action or proceeding affecting it or any
of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Altria’s Annual Report on Form 10-K for the year ended December 31, 2007,
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2008, June 30,
2008 and September 30, 2008, any Current Report on Form 8-K filed subsequent to
September 30, 2008 but prior to the Effective Date and, with respect to
Proceedings commenced after the date

 

26



--------------------------------------------------------------------------------

of the most recent such document but prior to the Effective Date, a certificate
delivered to the Lenders, that may materially adversely affect the financial
position or results of operations of Altria and its Subsidiaries taken as a
whole.

(g) None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.

ARTICLE V

COVENANTS OF ALTRIA

Section 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, Altria will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Altria and its Subsidiaries
taken as a whole.

(b) Maintenance of Ratios.

(i) Maintenance of Ratio of Debt to EBITDA. Maintain a ratio of aggregate
consolidated Debt as of the last day of the most recent fiscal quarter for which
consolidated financial statements have been delivered pursuant to
Section 5.01(c)(i) or (ii) hereof to Consolidated EBITDA for the four
consecutive fiscal quarter period ending on such date of not more than 3.0 to
1.0.

(ii) Maintenance of Ratio of Consolidated EBITDA to Consolidated Interest
Expense. Maintain a ratio of Consolidated EBITDA for the four most recent fiscal
quarters for which consolidated financial statements have been delivered
pursuant to Section 5.01(c)(i) or (ii) hereof to Consolidated Interest Expense
for such four most recent fiscal quarters of not less than 4.0 to 1.0.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of Altria, an unaudited interim
condensed consolidated balance sheet of Altria and its Subsidiaries as of the
end of such quarter and unaudited interim condensed consolidated statements of
earnings of Altria and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of Altria;

 

27



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of Altria, a copy of the consolidated financial statements for such
year for Altria and its Subsidiaries, audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms);

(iii) all reports which Altria sends to any of its shareholders, and copies of
all reports on Form 8-K (or any successor forms adopted by the Securities and
Exchange Commission) which Altria files with the Securities and Exchange
Commission;

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each Default, continuing on the date of such
statement, a statement of the chief financial officer or treasurer of Altria
setting forth details of such Event of Default or Default and the action which
Altria has taken and proposes to take with respect thereto;

(v) within 60 days of the end of each fiscal quarter of Altria, a statement of
the chief financial officer or treasurer of Altria certifying compliance with
the requirements of Section 5.01(b) and setting forth the relevant calculations;
and

(vi) such other historical information respecting the condition or operations,
financial or otherwise, of Altria or any Major Subsidiary as any Lender through
JPMCB, as Administrative Agent, may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Altria may make such items available on the internet at
www.altria.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and Exchange Commission
filings) or any successor or replacement website thereof, or by similar
electronic means.

(d) Share Repurchase. Suspend share repurchases in the event that, and for so
long as, (i) aggregate Commitments and outstanding Advances exceed
$3,000,000,000 and (ii) the credit rating of Altria’s long-term senior unsecured
debt is (A) BBB by Standard & Poor’s or Baa2 by Moody’s and placed on negative
credit watch by such rating agency or (B) below BBB by Standard & Poor’s or Baa2
by Moody’s.

Section 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, Altria will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such

 

28



--------------------------------------------------------------------------------

property or to secure indebtedness incurred solely for the purpose of financing
the acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Altria or any Major
Subsidiary;

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Altria or any Major Subsidiary;

(ix) Liens in connection with leasing, sale and leaseback and structured finance
transactions conducted in the ordinary course of business of Philip Morris
Capital Corporation, provided that any such Liens that secure the payment of
Debt are without recourse to the general credit or assets of Altria and its
Major Subsidiaries;

(x) precautionary Liens provided by Altria or any Major Subsidiary in connection
with the sale, assignment, transfer or other disposition of assets by Altria or
such Major Subsidiary which transaction is determined by the Board of Directors
of Altria or such Major Subsidiary to constitute a “sale” under accounting
principles generally accepted in the United States; or

(xi) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which it is a party, the surviving
corporation is Altria or was a Subsidiary of Altria immediately prior to such
merger or consolidation, which is organized and existing under the laws of the
United States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving Altria shall
assume all of Altria’s obligations under this Agreement (including without
limitation with respect to Altria’s obligations, the covenants set forth in
Article V) by the execution and delivery of an instrument in form and substance
satisfactory to the Required Lenders.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Altria shall fail to pay any principal of any Advance when the same becomes
due and payable; or Altria shall fail to pay interest on any Advance, or fail to
pay any fee under Section 2.08, within ten days after the same becomes due and
payable; or

(b) Any representation or warranty made or deemed to have been made by Altria
herein or by Altria (or any of their respective officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made or deemed to have been made; or

(c) Altria shall fail to perform or observe (i) any term, covenant or agreement
contained in Section 5.01(b), 5.01(d) or 5.02(b), (ii) any term, covenant or
agreement contained in Section 5.02(a) if such failure shall remain unremedied
for 15 days after written notice thereof shall have been given to Altria by
JPMCB, as Administrative Agent, or any Lender or (iii) any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to Altria by JPMCB, as Administrative Agent, or any
Lender; or

(d) Altria or any Major Subsidiary shall fail to pay any principal of or premium
or interest on any Debt which is outstanding in a principal amount of at least
$100,000,000 in the aggregate (but excluding Debt arising under this Agreement)
of Altria or such Major Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt unless adequate provision for any such payment has been
made in form and substance satisfactory to the Required Lenders; or any Debt of
Altria or any Major Subsidiary which is outstanding in a principal amount of at
least $100,000,000 in the aggregate (but excluding Debt arising under this
Agreement) shall be declared to be due and payable, or required to be prepaid
(other than by a scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof unless
adequate provision for the payment of such Debt has been made in form and
substance satisfactory to the Required Lenders; or

(e) Altria or any Major Subsidiary shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against Altria or any Major Subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property, and, in the case of

 

30



--------------------------------------------------------------------------------

any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any of its property
constituting a substantial part of the property of Altria and its Subsidiaries
taken as a whole) shall occur; or Altria or any Major Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against Altria or any Major Subsidiary and there shall be any
period of 60 consecutive days during which a stay of enforcement of such
unsatisfied judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; provided that such 60-day stay period shall be extended for a
period not to exceed an additional 120 days if (i) Altria or such Major
Subsidiary is contesting such judgment or enforcement of such judgment in good
faith, unless, with respect only to judgments or orders rendered outside the
United States, such action is not reasonably required to protect its respective
assets from levy or garnishment, and (ii) no assets with a fair market value in
excess of $100,000,000 of Altria or such Major Subsidiary have been levied upon
or garnished to satisfy such judgment; provided, further, that such 60-day stay
period shall be further extended for any judgment or order rendered outside the
United States until such time as the conditions in clauses (i) or (ii) are no
longer satisfied; or

(g) Altria or any ERISA Affiliate shall incur, or shall be reasonably likely to
incur, liability in excess of $500,000,000 in the aggregate as a result of one
or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of Altria or any ERISA Affiliate from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; provided, however, that no Default or Event of Default under
this Section 6.01(g) shall be deemed to have occurred if Altria or any ERISA
Affiliate shall have made arrangements satisfactory to the PBGC or the Required
Lenders to discharge or otherwise satisfy such liability (including the posting
of a bond or other security).

Section 6.02. Lenders’ Rights upon Event of Default. If an Event of Default
occurs or is continuing, then JPMCB, as Administrative Agent, shall at the
request, or may with the consent, of the Required Lenders, by notice to Altria:

(a) declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Altria;

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to Altria under the Federal Bankruptcy Code, (i) the
obligation of each Lender to make Advances shall automatically be terminated and
(ii) the Advances then outstanding, all such interest and all such amounts shall
automatically become and be due and payable, without

 

31



--------------------------------------------------------------------------------

presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by Altria.

ARTICLE VII

THE ADMINISTRATIVE AGENTS

Section 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agents to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agents by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that no Administrative Agent shall be required to take any
action that exposes such Administrative Agent to personal liability or that is
contrary to this Agreement or applicable law. Each of the Administrative Agents
agrees to give to each Lender prompt notice of each notice given to it by Altria
as required by the terms of this Agreement or at the request of Altria, and any
notice provided pursuant to Section 5.01(c)(iv). No Administrative Agent shall
have, by reason hereof, a fiduciary relationship in respect of any Lender; and
nothing herein, expressed or implied, is intended to or shall be so construed as
to impose upon any Administrative Agent any obligations in respect hereof except
as expressly set forth herein.

Section 7.02. Administrative Agents’ Reliance, Etc. Neither the Administrative
Agents nor any of their directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agents:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until JPMCB, as Administrative Agent, receives and accepts
an Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07;

(b) may consult with legal counsel (including counsel for Altria), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;

(c) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

 

32



--------------------------------------------------------------------------------

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Altria or to inspect the property (including the books and records) of
Altria;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

Section 7.03. JPMCB, Goldman Sachs and Affiliates. With respect to its
Commitment and the Advances made by it, each of JPMCB and Goldman Sachs shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not an Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include JPMCB
and Goldman Sachs in their individual capacities. JPMCB and Goldman Sachs and
their affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, Altria, any of its Subsidiaries and any Person who
may do business with or own securities of Altria or any such Subsidiary, all as
if JPMCB and Goldman Sachs were not Administrative Agents and without any duty
to account therefor to the Lenders.

Section 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Administrative Agent, any
Syndication Agent, any Co-Arranger, or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent,
Syndication Agent, Co-Arranger, or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

Section 7.05. Indemnification. The Lenders agree to indemnify each
Administrative Agent (to the extent not reimbursed by Altria), ratably according
to the respective principal amounts of the Advances then owing to each of them
(or if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Administrative Agent in any
way relating to or arising out of this Agreement or any action taken or omitted
by such Administrative Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs to the extent resulting from such Administrative Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse such Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by such Administrative Agent in connection with the

 

33



--------------------------------------------------------------------------------

preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Administrative Agent is not reimbursed for such expenses
by Altria. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Administrative Agent,
any Lender or a third party.

Section 7.06. Successor Administrative Agents. An Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and Altria
and may be removed at any time with or without cause by the Required Lenders.
Upon the resignation or removal of JPMCB, as Administrative Agent, Goldman
Sachs, as Administrative Agent, shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of JPMCB, as Administrative
Agent, and JPMCB, as Administrative Agent shall be discharged from its duties
and obligations under this Agreement. Upon any other such resignation or removal
which results in there being no Administrative Agent hereunder, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

Section 7.07. Syndication Agents and Co-Arrangers. Citicorp North America, Inc.,
Barclays Bank PLC, Deutsche Bank Securities Inc., Santander Investment
Securities Inc., HSBC Securities (USA) Inc. and Scotia Capital, have been
designated as Syndication Agents, and Citigroup Global Markets Inc., Barclays
Capital, Deutsche Bank Securities Inc., Santander Investment Securities Inc.,
HSBC Securities (USA) Inc. and Scotia Capital have been designated as
Co-Arrangers under this Agreement, but the use of such titles does not impose on
any of them any duties or obligations greater than those of any other Lender.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Altria therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which

 

34



--------------------------------------------------------------------------------

given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the following:
(a) waive any of the conditions specified in Sections 3.01 and 3.02,
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, or (f) amend this Section 8.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by JPMCB, as
Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of JPMCB, as Administrative Agent, under
this Agreement or any Advance.

Section 8.02. Notices, Etc. (a) Addresses. Unless otherwise specified herein,
all notices and other communications provided for hereunder shall be in writing
(including electronic communication) and mailed, telecopied, or delivered, as
follows:

if to Altria:

Altria Group, Inc.

6601 West Broad Street

Richmond, Virginia 23230

Attention: Executive Vice President and Chief Financial Officer

Fax number: (804) 484-8265;

with a copy to:

Altria Client Services Inc.

6601 West Broad Street

Richmond, Virginia 23230

Attention: Treasury Management – Back Office

Fax number: (804) 274-4596;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto;

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to JPMCB, as Administrative Agent:

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

Attention: Linda A. Carper

Fax number: (212) 270-3279;

 

35



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

Loan and Agency

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Maria R. Escobar - Fax number: (713) 750-2782

and Tokunbo Tayo - Fax number: (713) 750-2782;

or as to Altria or JPMCB, as Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to Altria and JPMCB, as Administrative Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail or telecopied,
respectively, except that notices and communications to JPMCB, as Administrative
Agent, pursuant to Article II, III or VII shall not be effective until received
by JPMCB, as Administrative Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

Section 8.03. No Waiver; Remedies. No failure on the part of any Lender or
JPMCB, as Administrative Agent, to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 8.04. Costs and Expenses. (a) Administrative Agent; Enforcement. Altria
agrees to pay on demand all reasonable costs and expenses in connection with the
preparation, execution, delivery, administration (excluding any cost or expenses
for administration related to the overhead of JPMCB, as Administrative Agent),
modification and amendment of this Agreement and the documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for JPMCB, as Administrative Agent, with respect thereto and
with respect to advising JPMCB, as Administrative Agent, as to its rights and
responsibilities under this Agreement, and all costs and expenses of the Lenders
and JPMCB, as Administrative Agent, if any (including, without limitation,
reasonable counsel fees and expenses of the Lenders and JPMCB, as Administrative
Agent), in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder.

(b) Prepayment of LIBO Rate Advances. If any payment of principal of any LIBO
Rate Advance is made other than on the last day of the Interest Period for such
Advance or at its maturity, as a result of a payment pursuant to Section 2.10,
acceleration of the maturity of the Advances pursuant to Section 6.02, an
assignment made as a result of a demand by Altria pursuant to Section 8.07(a) or
for any other reason, Altria shall, upon demand by any Lender (with a copy of
such demand to JPMCB, as Administrative Agent), pay to JPMCB, as

 

36



--------------------------------------------------------------------------------

Administrative Agent, for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of Altria hereunder, the agreements and obligations of
Altria contained in Section 2.02(c), 2.05, 2.11, 2.14 and this Section 8.04(b)
shall survive the payment in full of principal and interest hereunder.

(c) Indemnification. Altria agrees to indemnify and hold harmless the
Administrative Agents, the Joint Lead Arrangers, and each Lender and each of
their respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to the Acquisition or any
other transaction or proposed transaction (whether or not consummated) in which
any proceeds of any Borrowing are applied or are proposed to be applied,
directly or indirectly, by Altria, whether or not such Indemnified Party is a
party to such transaction or (ii) related to this Agreement or the credit
facility established hereby, or to any actions or omissions of Altria, any of
its Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Altria or any other
Person; provided, however, that Altria shall not be required to indemnify any
such Indemnified Party from or against any portion of such claims, damages,
losses, liabilities or expenses that is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.

Section 8.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize JPMCB, as
Administrative Agent, to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of Altria against any and all of the obligations
of Altria now or hereafter existing under this Agreement, whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender shall promptly notify Altria after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its affiliates under this Section 8.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its affiliates may have.

Section 8.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Altria, JPMCB, as Administrative Agent, Goldman Sachs, as
Administrative Agent and each Lender and their respective successors and
assigns, except that Altria shall not

 

37



--------------------------------------------------------------------------------

have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

Section 8.07. Assignments and Participations. (a) Assignment of Lender
Obligations. Each Lender may and, if demanded by Altria upon at least five
Business Days’ notice to such Lender and JPMCB, as Administrative Agent, will
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it), subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 (subject to reduction at the sole discretion of Altria) and shall be
an integral multiple of $1,000,000;

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment made as a result of a demand by Altria pursuant to
this Section 8.07(a) shall be arranged by Altria after consultation with JPMCB,
as Administrative Agent, and shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the assigning Lender under this Agreement;

(v) no Lender shall be obligated to make any such assignment as a result of a
demand by Altria pursuant to this Section 8.07(a) unless and until such Lender
shall have received one or more payments from either Altria or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement; and

(vi) the parties to each such assignment shall execute and deliver to JPMCB, as
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, provided that, if such assignment is made as a result of a demand by
Altria under this Section 8.07(a), Altria shall pay or cause to be paid such
$3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been

 

38



--------------------------------------------------------------------------------

assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than those provided under Section 8.04) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto), other than Section 8.11.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Altria or the performance or observance by Altria of any of its obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon JPMCB, as Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee represents that (A) the source of any funds it is
using to acquire the assigning Lender’s interest or to make any Advance is not
and will not be plan assets as defined under the regulations of the Department
of Labor of any Plan subject to Title I of ERISA or Section 4975 of the Internal
Revenue Code or (B) the assignment or Advance is not and will not be a
non-exempt prohibited transaction as defined in Section 406 of ERISA; (vii) such
assignee appoints and authorizes JPMCB, as Administrative Agent, to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to JPMCB, as Administrative Agent, by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (viii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender, together with any Note or Notes subject to such
assignment, JPMCB, as Administrative Agent, shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register.

(d) Register. JPMCB, as Administrative Agent, shall maintain at its address
referred to in Section 8.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest

 

39



--------------------------------------------------------------------------------

error, and Altria, JPMCB, as Administrative Agent, and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Altria or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Altria hereunder) shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Altria, JPMCB, as Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and

(iv) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by Altria therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Altria furnished to such Lender by or
on behalf of Altria; provided that, prior to any such disclosure, the assignee
or participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to Altria received by
it from such Lender by signing a confidentiality agreement substantially in the
form attached hereto as Exhibit E or with terms no less restrictive than the
provisions of Exhibit E.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A.

Section 8.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 8.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of

 

40



--------------------------------------------------------------------------------

which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 8.10. Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of
Process. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York state court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. Altria hereby irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to Altria at its address specified pursuant to Section 8.02.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to serve
legal process in any other manner permitted by law or to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.

(b) Waivers. Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York state or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 8.11. Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Altria to any other Person without the
consent of Altria, other than (a) to such Agent’s or such Lender’s affiliates
and their officers, directors, employees, agents and advisors and, as
contemplated by Section 8.07(f), to actual or prospective assignees and
participants, and then, in each such case, only on a confidential basis;
provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 8.11 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process, and (c) as requested or required by
any state, federal or foreign authority or examiner regulating banks or banking
or other financial institutions. Altria agrees that no confidentiality
undertaking previously entered into by any Agent or Lender or any of its
affiliates shall prohibit any disclosure expressly permitted to be made by, and
in accordance with, Section 8.07(f) and this Section 8.11.

Section 8.12. Integration. This Agreement and the Notes represent the agreement
of Altria, the Administrative Agents and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agents, Altria or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
Notes other than the matters referred to in Section 8.04(a)

 

41



--------------------------------------------------------------------------------

and except for confidentiality agreements entered into by each Lender in
connection with this Agreement.

Section 8.13. USA Patriot Act Notice. Each Administrative Agent and each Lender
hereby notifies Altria that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
Altria and the Guarantor, which information includes the names and addresses of
Altria and the Guarantor and other information that will allow such Lender to
identify Altria and the Guarantor in accordance with the Patriot Act.

Section 8.14. No Fiduciary Duty. Each Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of Altria.
Altria agrees that nothing in this Agreement will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and Altria, its stockholders or its Affiliates. Altria
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to this Agreement and the process leading
thereto. Altria agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Altria, in connection with this Agreement or the process leading thereto.

[Signature pages omitted.]

 

42



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF NOTE

Dated: _______________, 200_

U.S.$_________________

FOR VALUE RECEIVED, the undersigned, ALTRIA GROUP, INC., a Virginia corporation
(the “Altria”), HEREBY PROMISES TO PAY to the order of __________ (the “Lender”)
for the account of its Applicable Lending Office on the Termination Date (each
as defined in the Bridge Loan Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances outstanding on the Termination Date made by the
Lender to Altria pursuant to the 364-Day Bridge Loan Agreement, dated as of
December 19, 2008 (as amended or modified from time to time, the “Bridge Loan
Agreement;” the terms defined therein being used herein as therein defined)
among Altria, the Lender and certain other Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Goldman Sachs Credit Partners L.P., as
Administrative Agent, Citicorp North America, Inc., Barclays Bank PLC, Deutsche
Bank Securities Inc., Santander Investment Securities Inc., HSBC Securities
(USA) Inc. and The Bank of Nova Scotia, as Syndication Agents, and Citigroup
Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc., Santander
Investment Securities Inc., HSBC Securities (USA) Inc. and The Bank of Nova
Scotia, as Co-Arrangers, for the Lender and such other lenders.

Altria promises to pay interest on the unpaid principal amount of each Advance
from the date of such Advance until such principal amount is paid in full, at
such interest rate, and payable at such times, as are specified in the Bridge
Loan Agreement.

Both principal and interest in respect of each Advance are payable in Dollars to
JPMorgan Chase Bank, N.A., as Administrative Agent, for the account of the
Lender at its office at JPMorgan Chase Bank, N.A., Account No. 9008113381H0301,
Reference Altria, Attention: Maria Escobar, in same day funds. Each Advance
owing to the Lender by Altria pursuant to the Bridge Loan Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Bridge Loan Agreement. The Bridge Loan Agreement, among other
things, (i) provides for the making of Advances by the Lender to Altria in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of Altria resulting from each such Advance
being evidenced by the Bridge Loan Agreement and this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

ALTRIA GROUP, INC. By     Name:   Title:  

 

2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Type of

Advance

   Amount
of
Advance    Interest Rate    Amount of
Principal
Paid
or Prepaid    Unpaid
Principal
Balance    Notation
Made
By                                                                              
           

 

3



--------------------------------------------------------------------------------

   EXHIBIT B - FORM OF NOTICE OF BORROWING    [Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders party

to the Bridge Loan Agreement

referred to below

Attention: _______________

Ladies and Gentlemen:

ALTRIA GROUP, INC., refers to the 364-Day Bridge Loan Agreement, dated as of
December 19, 2008 (as amended or modified from time to time, the “Bridge Loan
Agreement”, the terms defined therein being used herein as therein defined),
among Altria Group, Inc., the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Goldman Sachs Credit Partners L.P., as Administrative
Agent, Citicorp North America, Inc., Barclays Bank PLC, Deutsche Bank Securities
Inc., Santander Investment Securities Inc., HSBC Securities (USA) Inc. and The
Bank of Nova Scotia, as Syndication Agents, and Citigroup Global Markets Inc.,
Barclays Bank PLC, Deutsche Bank Securities Inc., Santander Investment
Securities Inc., HSBC Securities (USA) Inc. and The Bank of Nova Scotia, as
Co-Arrangers, for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Bridge Loan Agreement that the undersigned
hereby requests a Borrowing under the Bridge Loan Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Bridge Loan
Agreement:

(i) The date of the Proposed Borrowing is _______________, 200_.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [LIBO Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is U.S.$[            ].

[(iv) The initial Interest Period for each LIBO Rate Advance made as part of the
Proposed Borrowing is ______ month(s).]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Bridge
Loan Agreement (except the representations set forth in the last sentence of
subsection (e) and in subsection (f) thereof (other than clause (i) thereof))
are correct on and as of the date of such Borrowing, before and after giving
effect to



--------------------------------------------------------------------------------

such Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date;

(B) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of Altria applied together
therewith) and after giving effect to the Acquisition, no event has occurred and
is continuing, or would result from such Borrowing, that constitutes a Default
or Event of Default; and

(C) the aggregate principal amount of the Proposed Borrowing and all other
Borrowings to be made on the same day under the Bridge Loan Agreement is within
the aggregate unused Commitments of the Lenders.

 

Very truly yours, ALTRIA GROUP, INC. By       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the 364-Day Bridge Loan Agreement, dated as of December 19,
2008 (as amended or modified from time to time, the “Bridge Loan Agreement”, the
terms defined therein being used herein as therein defined), among Altria Group,
Inc., a Virginia corporation, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Goldman Sachs Credit Partners L.P., as
Administrative Agent, Citicorp North America, Inc., Barclays Bank PLC, Deutsche
Bank Securities Inc., Santander Investment Securities Inc., HSBC Securities
(USA) Inc. and The Bank of Nova Scotia, as Syndication Agents, and Citigroup
Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc., Santander
Investment Securities Inc., HSBC Securities (USA) Inc. and The Bank of Nova
Scotia, as Co-Arrangers, for such Lenders.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Bridge Loan Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of the
Assignor’s outstanding rights and obligations under the Bridge Loan Agreement.
After giving effect to such sale and assignment, the Assignee’s Commitment and
the amount of the Advances owing to the Assignee will be as set forth on
Schedule 1 hereto. Each of the Assignor and the Assignee represents and warrants
that it is authorized to execute and deliver this Assignment and Acceptance.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Bridge Loan Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Bridge Loan Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Altria or the
performance or observance by Altria of any of its obligations under the Bridge
Loan Agreement or any other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Bridge Loan
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon JPMorgan Chase Bank, N.A., as Administrative Agent, any other
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Bridge Loan Agreement;
(iii) represents that (A) the source of any funds it is using to acquire the
Assignor’s interest or to make any Advance is not and will not be plan assets as
defined under the regulations of the Department of Labor of any Plan subject to
Title I of ERISA or Section 4975 of the Code or (B) the assignment or Advance is
not and will be not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; (iv) appoints and



--------------------------------------------------------------------------------

authorizes JPMorgan Chase Bank, N.A., as Administrative Agent, to take such
action as agent on its behalf and to exercise such powers and discretion under
the Bridge Loan Agreement as are delegated to JPMorgan Chase Bank, N.A., as
Administrative Agent, by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Bridge Loan Agreement are required to be performed by it as a Lender; and
(vi) confirms that it is an Eligible Assignee.

4. This Assignment and Acceptance will be delivered to JPMorgan Chase Bank,
N.A., as Administrative Agent, for acceptance and recording by JPMorgan Chase
Bank, N.A., as Administrative Agent, following its execution. The effective date
for this Assignment and Acceptance (the “Effective Date”) shall be the date of
acceptance hereof by JPMorgan Chase Bank, N.A., as Administrative Agent, unless
otherwise specified on Schedule 1 hereto.

5. Upon such acceptance and recording by JPMorgan Chase Bank, N.A., as
Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Bridge Loan Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Bridge Loan Agreement.

6. Upon such acceptance and recording by JPMorgan Chase Bank, N.A., as
Administrative Agent, from and after the Effective Date, JPMorgan Chase Bank,
N.A., as Administrative Agent, shall make all payments under the Bridge Loan
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Bridge Loan Agreement for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage of Assignor’s interest assigned:

   _____%

Assignee’s Commitment:

   U.S.$                    

Aggregate outstanding principal amount of Advances assigned:

   U.S.$                    

Effective Date1:

   _______________, 200_

 

[NAME OF ASSIGNOR], as Assignor By       Title: Dated: _______________, 200_

 

[NAME OF ASSIGNEE], as Assignee By       Title: Dated: _______________, 200_

Domestic Lending Office of Assignee:
[Address]

Accepted this

__________ day of _______________, 200_

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By       Title:

[Approved this __________ day

 

of _______________, 200_

 

1

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to JPMorgan Chase Bank, N.A., as Administrative
Agent.



--------------------------------------------------------------------------------

ALTRIA GROUP, INC.2 By       Title:

 

2

Required if the Assignee is an Eligible Assignee solely by reason of clause
(viii) of the definition of “Eligible Assignee”.

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

[Letterhead of Hunton & Williams LLP]

[Effective Date]

To each of the Lenders party

to the Bridge Loan Agreement referred to below

Altria Group, Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(iii) of the 364-Day
Bridge Loan Agreement, dated as of December 19, 2008 (the “Bridge Loan
Agreement”), among Altria Group, Inc., the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Goldman Sachs Credit Partners L.P., as
Administrative Agent, Citicorp North America, Inc., Barclays Bank PLC, Deutsche
Bank Securities Inc., Santander Investment Securities Inc., HSBC Securities
(USA) Inc. and The Bank of Nova Scotia, as Syndication Agents, and Citigroup
Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc., Santander
Investment Securities Inc., HSBC Securities (USA) Inc. and The Bank of Nova
Scotia, as Co-Arrangers, for such Lenders. Terms defined in the Bridge Loan
Agreement are used herein as therein defined.

We have acted as counsel for Altria in connection with the preparation,
execution and delivery of the Bridge Loan Agreement.

In that connection, we have examined the following documents:

(1) The Bridge Loan Agreement.

(2) The documents furnished by Altria pursuant to Article III of the Bridge Loan
Agreement.

(3) The Articles of Incorporation of Altria and all amendments thereto (the
“Charter”).

(4) The by-laws of Altria and all amendments thereto (the “By-laws”).

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of Altria, certificates of public officials and of
officers of Altria, and agreements, instruments and other documents, as we have
deemed relevant and necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon the representations of Altria
set forth in the Bridge Loan Agreement and upon certificates of Altria or its
officers or of public officials. Whenever the phrase “to our knowledge” is used
herein, it refers to the actual knowledge of the attorneys of the firm involved
in the representation of Altria

 

3



--------------------------------------------------------------------------------

in connection with the Bridge Loan Agreement, without independent investigation.
We have assumed the due execution and delivery, pursuant to due authorization,
of the Bridge Loan Agreement by the Initial Lenders, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Goldman Sachs Credit Partners L.P., as Administrative
Agent, Citicorp North America, Inc., Barclays Bank PLC, Deutsche Bank Securities
Inc., Santander Investment Securities Inc., HSBC Securities (USA) Inc. and The
Bank of Nova Scotia, as Syndication Agents, and Citigroup Global Markets Inc.,
Barclays Bank PLC, Deutsche Bank Securities Inc., Santander Investment
Securities Inc., HSBC Securities (USA) Inc. and The Bank of Nova Scotia, as
Co-Arrangers.

Our opinions expressed below are limited to the law of the State of New York,
the Commonwealth of Virginia and the Federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. Altria is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia.

2. The execution, delivery and performance by Altria of the Bridge Loan
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within Altria’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the By-laws
or (ii) any law, rule or regulation applicable to Altria (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (iii) to our knowledge, any contractual restriction binding on or
affecting Altria. The Bridge Loan Agreement and any Notes delivered on the date
hereof have been duly executed and delivered on behalf of Altria.

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by Altria of the Bridge
Loan Agreement and the Notes.

4. The Bridge Loan Agreement is the legal, valid and binding obligation of
Altria enforceable against Altria in accordance with its terms. The Notes issued
on the date hereof, if any, are the legal, valid and binding obligations of
Altria, enforceable against Altria in accordance with their respective terms.

The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

We express no opinion with respect to:

 

4



--------------------------------------------------------------------------------

(A) The effect of any provision of the Bridge Loan Agreement which is intended
to permit modification thereof only by means of an agreement in writing by the
parties thereto;

(B) The effect of any provision of the Bridge Loan Agreement insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;

(C) The effect of any provision of the Bridge Loan Agreement imposing penalties
or forfeitures;

(D) The enforceability of any provision of the Bridge Loan Agreement to the
extent that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

(E) The effect of any provision of the Bridge Loan Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Bridge Loan Agreement which relate to
forum selection (including, without limitation, any waiver of any objection to
venue or any objection that a court is an inconvenient forum), we note that,
under NYCPLR § 510, a New York State court may have discretion to transfer the
place of trial, and, under 28 U.S.C. § 1404(a), a United States District Court
has discretion to transfer an action from one Federal court to another.

This opinion is being furnished to you pursuant to Section 3.01(c)(iii) of the
Bridge Loan Agreement, is solely for the benefit of you and your counsel, and is
not intended for, and may not be relied upon by, any other person or entity
without our prior written consent. We undertake no duty to inform you of events
occurring subsequent to the date hereof.

Very truly yours,

 

5



--------------------------------------------------------------------------------

EXHIBIT D-2 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

[Effective Date]

To each of the Lenders party

to the Bridge Loan Agreement referred to below

Altria Group, Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(iii) of the 364-Day
Bridge Loan Agreement, dated as of December 19, 2008 (the “Bridge Loan
Agreement”), among Altria Group, Inc. (“Altria”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Goldman Sachs Credit
Partners L.P., as Administrative Agent, Citicorp North America, Inc., Barclays
Bank PLC, Deutsche Bank Securities Inc., Santander Investment Securities Inc.,
HSBC Securities (USA) Inc. and The Bank of Nova Scotia, as Syndication Agents,
and Citigroup Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities
Inc., Santander Investment Securities Inc., HSBC Securities (USA) Inc. and The
Bank of Nova Scotia, as Co-Arrangers, for such Lenders. Terms defined in the
Bridge Loan Agreement are used herein as therein defined.

I have acted as counsel for Altria in connection with the preparation, execution
and delivery of the Bridge Loan Agreement.

In that connection, I have examined originals, or copies certified to my
satisfaction, of such corporate records of Altria, certificates of public
officials and of officers of Altria, and agreements, instruments and other
documents, as I have deemed relevant and necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of Altria or its officers or of public officials.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that, to the best of my knowledge, (i) there is no pending
or threatened action or proceeding against Altria or any of its Subsidiaries
before any court, governmental agency or arbitrator (a “Proceeding”) that
purports to affect the legality, validity, binding effect or enforceability of
the Bridge Loan Agreement or the Notes, if any, or the consummation of the
transactions contemplated thereby, and (ii) except for Proceedings disclosed in
the Annual Report on Form 10-K of Altria for the fiscal year ended December 31,
2007, Quarterly Reports on Form 10-Q for the quarters ended March 31,
2008, June 30, 2008 and September 30, 2008 and any Current Reports on Form 8-K
filed subsequent to September 30, 2008 but prior to December 19, 2008, or, with
respect to Proceedings commenced after the date of the most recent such document
but prior to December 19, 2008, a certificate delivered to the Lenders and
attached hereto, there are no Proceedings that are likely to have a materially
adverse effect upon the financial position or results of operations of Altria
and its Subsidiaries taken as a whole.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT D-3 - FORM OF

OPINION OF COUNSEL

FOR GUARANTOR

To each of the Lenders party

to the Bridge Loan Agreement referred to below

Philip Morris USA Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(vii) of the 364-Day
Bridge Loan Agreement, dated as of December 19, 2008 (the “Bridge Loan
Agreement”), among Altria Group, Inc. (“Altria”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, Goldman Sachs Credit
Partners L.P., as Administrative Agent, Citicorp North America, Inc., Barclays
Bank PLC, Deutsche Bank Securities Inc., Santander Investment Securities Inc.,
HSBC Securities (USA) Inc. and The Bank of Nova Scotia, as Syndication Agents,
and Citigroup Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities
Inc., Santander Investment Securities Inc., HSBC Securities (USA) Inc. and The
Bank of Nova Scotia, as Co-Arrangers, for such Lenders in connection with the
issuance of a guarantee dated December 19, 2008 (“Guarantee”) made by Philip
Morris USA Inc. (“PM USA”) in favor of the Lenders. Terms defined in the Bridge
Loan Agreement are used herein as therein defined.

We have acted as counsel for PM USA in connection with the preparation,
execution and delivery of the Guarantee and are furnishing this opinion at the
request of PM USA.

In that connection, we have examined the following documents:

(1) The Bridge Loan Agreement.

(2) The Articles of Incorporation of PM USA and all amendments thereto (the
“Charter”).

(3) The by-laws of PM USA and all amendments thereto (the “By-laws”).

(4) The resolutions of PM USA authorizing the Guarantee.

(5) The Guarantee.

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of PM USA, certificates of public officials and of
officers of PM USA, and agreements, instruments and other documents, as we have
deemed relevant and necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon the



--------------------------------------------------------------------------------

representations of PM USA set forth in the Guarantee and upon certificates of PM
USA or its officers or of public officials. Whenever the phrase “to our
knowledge” is used herein, it refers to the actual knowledge of the attorneys of
the firm involved in the representation of PM USA in connection with the
Guarantee, without independent investigation.

Our opinions expressed below are limited to the law of the State of New York,
the Commonwealth of Virginia and the Federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. PM USA is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia.

2. The execution, delivery and performance by PM USA of the Guarantee are within
PM USA’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene: (i) the Charter or the By-laws or (ii) any law,
rule or regulation applicable to PM USA or (iii) to our knowledge, any
contractual restriction binding on or affecting PM USA. The Guarantee delivered
on the date hereof has been duly executed and delivered on behalf of PM USA.

3. The Guarantee is the legal, valid and binding obligation of PM USA
enforceable against PM USA in accordance with its terms.

The opinion set forth in paragraph 3 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

We express no opinion with respect to:

(A) The enforceability of any provision of the Guarantee to the extent that such
provision constitutes a waiver of illegality as a defense to performance of
contract obligations; or

(B) The effect of any provision of the Guarantee to the extent that such
provision constitutes a guarantee relating to indemnification or exculpation in
connection with violations of any securities laws or relating to
indemnification, contribution or exculpation in connection with willful,
reckless or criminal acts or gross negligence of the indemnified or exculpated
Person or the Person receiving contribution.

This opinion is being furnished to you in connection with Section 3.01(c)(vii)
of the Bridge Loan Agreement, is solely for the benefit of you and your counsel,
and is not intended for, and may not be relied upon by, any other person or
entity without our prior written consent. We undertake no duty to inform you of
events occurring subsequent to the date hereof.

Very truly yours,

 

2



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF

CONFIDENTIALITY AGREEMENT

 

To: [NAME OF BANK]

 

Date: ________, 20__

 

Subject: Altria Group, Inc. 364-Day Bridge Facility (the “New Bridge Facility”)

In connection with the New Bridge Facility for Altria Group, Inc. (the
“Company”), you will be receiving certain information which is non-public,
confidential or proprietary in nature. That information and any other
information, regardless of form, whether oral, written or electronic, concerning
the Company, its subsidiaries or the New Bridge Facility furnished to you by
[NAME OF LENDER], the Company, Altria Client Services, Inc. (“Altria Client
Services”) or any of their respective Representatives in connection with the New
Bridge Facility (at any time on, before or after the date of this Agreement),
together with analyses, compilations or other materials prepared by you or your
Representatives which contain or otherwise reflect such information or your
review of, advice concerning or interest in the New Bridge Facility is
hereinafter referred to as the “Information.” As used herein, “Representatives”
refers to affiliates, directors, officers, employees, agents, auditors,
attorneys, consultants or other advisors, and references to the Company or
Altria Client Services shall be deemed to include each of their respective
affiliates. In consideration of your receipt of the Information, you agree that:

 

  1. You will not, without the prior written consent of the Company, use, either
directly or indirectly, any of the Information except in connection with the New
Bridge Facility and any other extension of credit made by you to the Company.

 

  2. You agree to reveal the Information only to your Representatives who need
to know the Information for the purpose of evaluating, administering or
monitoring the New Bridge Facility, who are informed by you of the confidential
nature of the Information, and who agree to be bound by the terms and conditions
of this Agreement. You agree to be responsible for any breach of this Agreement
by any of your Representatives and to indemnify and hold the Company, Altria
Client Services and their respective Representatives harmless from and against
any and all liabilities, claims, causes of action, costs and expenses (including
attorney fees and expenses) arising out of the breach of this Agreement by you
or your Representatives.

 

  3. Without the prior written consent of the Company or Altria Client Services,
you shall not disclose to any person (except as otherwise expressly permitted
herein) the fact that the Information has been made available, that discussions
are taking place between the Company, Altria Client Services and you or any
other financial institution concerning the New Bridge Facility, or any of the
terms, conditions or other facts with respect thereto (including the status
thereof), or that the New Bridge Facility has been consummated.

 

3



--------------------------------------------------------------------------------

  4. This Agreement shall be inoperative as to any portion of the Information
that (i) is or becomes generally available to the public on a non-confidential
basis through no fault or action by you or your Representatives, or (ii) is or
becomes available to you on a non-confidential basis from a source other than
the Company, Altria Client Services, [NAME OF LENDER] or their respective
Representatives, which source, to the best of your knowledge, is not prohibited
from disclosing such Information to you by a contractual, legal or fiduciary
obligation to the Company, Altria Client Services, [NAME OF LENDER] or their
respective Representatives.

 

  5. You may disclose the Information at the request of any regulatory or
supervisory authority having jurisdiction over you; provided that you request
confidential treatment of such Information to the extent permitted by law;
provided further, that, insofar as practicable, you notify the Company and
Altria Client Services in advance of such disclosure pursuant to the following
paragraph.

 

  6. In the event that you or anyone to whom you transmit the Information
pursuant to this Agreement becomes legally compelled to disclose any of the
Information or the existence of the New Bridge Facility, you shall provide the
Company and Altria Client Services with notice of such event promptly upon your
obtaining knowledge thereof (provided that you are not otherwise prohibited by
law from giving such notice) so that the Company may seek a protective order or
other appropriate remedy. In the event that such protective order or other
remedy is not obtained, you shall furnish only that portion of the Information
that is legally required and shall disclose the Information in a manner
reasonably designed to preserve its confidential nature.

 

  7. In the event that discussions with you concerning the New Bridge Facility
are discontinued or your relationship with [NAME OF LENDER] with respect to the
New Bridge Facility is otherwise terminated and you shall not have become a
Lender under the New Bridge Facility, you shall deliver to Altria Client
Services the copies of the Information that were furnished to you by or on
behalf of the Company and represent to Altria Client Services that you have
destroyed all other copies thereof, provided that you may maintain copies of the
Information, subject to the terms of this Agreement, as required by law or
regulations or document retention policies applicable to you. All of your
obligations hereunder and all of the rights and remedies of the Company, Altria
Client Services and [NAME OF LENDER] hereunder shall survive any discontinuance
of discussions, termination of your relationship or any return or destruction of
the Information for the term of this Agreement specified in Section 9 below.

 

  8. You acknowledge that disclosure of the Information in violation of the
terms of this Agreement could have material adverse consequences that may not be
adequately compensated by money damages alone, and agree that, in the event of
any breach by you or your Representatives of this Agreement, the Company, Altria
Client Services and their respective Representatives will be entitled to
equitable relief (including injunction and specific performance) in addition to
all other remedies available to them at law or in equity.

 

4



--------------------------------------------------------------------------------

  9. The obligations set forth in this Agreement shall survive until the earlier
of (i) two years from the date of this Agreement or (ii) the termination of the
New Bridge Facility.

 

  10. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

THIS AGREEMENT IS IN ADDITION TO AND, EXCEPT AS PROVIDED ABOVE, DOES NOT
SUPERSEDE THE CONFIDENTIALITY AGREEMENTS CONTAINED IN ANY CREDIT AGREEMENTS OF
THE COMPANY OR ITS AFFILIATES TO WHICH YOU ARE A PARTY.

IT IS UNDERSTOOD AND AGREED THAT THE COMPANY, ALTRIA CLIENT SERVICES, [NAME OF
LENDER] AND THEIR RESPECTIVE REPRESENTATIVES MAY RELY ON THIS EXPRESS AGREEMENT.

ACCEPTED AND AGREED as of the date written above:

[NAME OF BANK]

By      

Name:

Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT G -

FORM OF GUARANTEE AGREEMENT

GUARANTEE, dated as of ______________, 200__ (as amended from time to time, this
“Guarantee”), made by Philip Morris USA Inc., a Virginia corporation (the
“Guarantor”), in favor of the Lenders (the “Lenders”) party to the 364-Day
Bridge Loan Agreement, dated as of December 19, 2008 (as amended, supplemented
or otherwise modified from time to time, the “Bridge Loan Agreement”) among
Altria Group, Inc. (“Altria”), such Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (“JPMorgan Chase”), Goldman Sachs Credit Partners L.P., as
Administrative Agent, Citicorp North America, Inc., Barclays Bank PLC, Deutsche
Bank Securities Inc., Santander Investment Securities Inc., HSBC Securities
(USA) Inc. and The Bank of Nova Scotia, as Syndication Agents, and Citigroup
Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc., Santander
Investment Securities Inc., HSBC Securities (USA) Inc. and The Bank of Nova
Scotia, as Co-Arrangers. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Bridge Loan
Agreement.

WITNESSETH:

SECTION 1. Guarantee. (a) The Guarantor hereby unconditionally guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all the obligations of Altria now or hereafter existing under the
Bridge Loan Agreement, whether for principal, interest, fees, expenses or
otherwise (such obligations being referred to herein as the “Obligations”).

(b) It is the intention of the Guarantor that this Guarantee not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to this Guarantee. To effectuate
the foregoing intention, the amount guaranteed by the Guarantor under this
Guarantee shall be limited to the maximum amount as will, after giving effect to
such maximum amount and all other contingent and fixed liabilities of the
Guarantor that are relevant under such laws, result in the Obligations of the
Guarantor under this Guarantee not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal or state law for the relief of debtors.

SECTION 2. Guarantee Absolute. The Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the Bridge Loan Agreement,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of JPMorgan Chase, as
Administrative Agent, or the Lenders with respect thereto. The liability of the
Guarantor under this Guarantee shall be absolute and unconditional irrespective
of:

(i) any lack of validity, enforceability or genuineness of any provision of the
Bridge Loan Agreement or any other agreement or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from the Bridge Loan Agreement;



--------------------------------------------------------------------------------

(iii) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the Obligations; or

(iv) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Altria or a guarantor.

SECTION 3. Subordination. The Guarantor covenants and agrees that its obligation
to make payments of the Obligations hereunder constitutes an unsecured
obligation of the Guarantor ranking (a) pari passu with all existing and future
senior indebtedness of the Guarantor and (b) senior in right of payment to all
existing and future subordinated indebtedness of the Guarantor.

SECTION 4. Waiver; Subrogation. (a) The Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee and any requirement that JPMorgan Chase, as Administrative Agent, or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against
Altria or any other Person or any collateral.

(b) The Guarantor hereby irrevocably waives any claims or other rights that it
may now or hereafter acquire against Altria that arise from the existence,
payment, performance or enforcement of the Guarantor’s obligations under this
Guarantee or the Bridge Loan Agreement, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of JPMorgan Chase, as
Administrative Agent, or any Lender against Altria or any collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from
Altria, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If any amount shall be paid to the Guarantor in violation of the preceding
sentence at any time prior to the cash payment in full of the Obligations and
all other amounts payable under this Guarantee, such amount shall be held in
trust for the benefit of JPMorgan Chase, as Administrative Agent, and the
Lenders and shall forthwith be paid to JPMorgan Chase, as Administrative Agent,
to be credited and applied to the Obligations and all other amounts payable
under this Guarantee, whether matured or unmatured, in accordance with the terms
of the Bridge Loan Agreement and this Guarantee, or be held as collateral for
any Obligations or other amounts payable under this Guarantee thereafter
arising. The Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Bridge Loan
Agreement and this Guarantee and that the waiver set forth in this Section 4(b)
is knowingly made in contemplation of such benefits.

SECTION 5. No Waiver; Remedies. No failure on the part of JPMorgan Chase, as
Administrative Agent, or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

2



--------------------------------------------------------------------------------

SECTION 6. Continuing Guarantee; Transfer of Interest. This Guarantee is a
continuing guarantee and shall (a) remain in full force and effect until the
earliest to occur of (i) the date, if any, on which the Guarantor shall
consolidate with or merge into Altria or any successor thereto, (ii) the date,
if any, on which Altria or any successor thereto shall consolidate with or merge
into the Guarantor, (iii) payment in full of the Obligations, and (iv) the
rating of Altria’s long term senior unsecured debt by Standard & Poor’s of A or
higher, (b) be binding upon the Guarantor, its successors and assigns, and
(c) inure to the benefit of and be enforceable by any Lender or Administrative
Agent, and by their respective successors, transferees, and assigns.

SECTION 7. Reinstatement. This Guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by JPMorgan Chase, as
Administrative Agent, or any Lender upon the insolvency, bankruptcy or
reorganization of Altria or otherwise, all as though such payment had not been
made.

SECTION 8. Amendment. The Guarantor may amend this Guarantee at any time for any
purpose without the consent of JPMorgan Chase, as Administrative Agent, or any
of the Lenders; provided, however, that if such amendment adversely affects the
rights of any Lender, the prior written consent of such Lender shall be
required.

SECTION 9. Governing Law. This Guarantee shall be governed by, and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

PHILIP MORRIS USA INC. By:      

Name:

Title:

By:      

Name:

Title:

 

3